DETAILED ACTION
This action is responsive to the application filed on April 01, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings
The drawings filed on April 01, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated August 11, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magureanu el al. (US Pub. No. 2021/0141619 – hereinafter Magureanu).
  	With respect to claim 1, Magureanu teaches a system, comprising:   	a non-transitory memory (see figure 13, memory subsystem 1308) and   	one or more hardware processors (see figure 13, processor(s) 1302) coupled with the non-transitory memory and configured to read instructions from the non-transitory memory (see figure 13) to cause the system to perform operations comprising:   		obtaining a webpage comprising programming code (see paragraphs [0018], [0085]-[0086], [0125], claim 19, figure 2 (and related paragraphs) and figure 4 step 402 “obtaining GUI source code”, user interface source code is obtained. A    		generating a document object model (DOM) tree for the webpage   	based on the programming code, wherein the DOM tree comprises a   	plurality of nodes in a hierarchical structure, and wherein the plurality of   	nodes is associated with different web elements on the webpage (see paragraph [0040], the integration code generator 102 may analyze the first interface 104 as well as the set of first elements 120 in order to classify and/or identify the set of first elements.  For example, the integration code generator 102 may analyze various elements of the first interface 104 (e.g., such as the source/software code of the first interface 104, the DOM of the first interface 104, and/or intercepted communications between a user device and the computing service) to determine information about the first interface 104.  The integration code generator 102 may analyze the structure of the first interface 104 (e.g., a DOM of the interface) to identify a set of interface element nodes.  The integration code generator 102 may pass the set of interface element nodes as input to one or more machine learning classifiers and/or heuristics in order to classify the set of interface element nodes.  The resulting set of classified interface element nodes (also referred to as a set of classified interface objects) may be organized/ranked in accordance with a likelihood of being a certain type of interface object.  For example, if an interface object having the object type of "button" is sought, the set of classified interface element nodes may be listed in order of likelihood that they are "button" objects.  Likewise, if an interface object having the object type of "radio button" is sought, the set of classified interface element nodes may be listed in order of likelihood that they are "radio button" objects. See paragraph [0049], the integration code generator 202 may receive the initial interface 206 through the network 208.  The integration code generator 202 may select various user interface elements of the initial interface 206 to produce the set of candidate interfaces 212.  The integration code generator 202 may analyze the set of candidate interfaces 212, as well as various elements of the initial interface 206, to determine the DOM 210.  In some examples, the DOM 210 is a hierarchical model in a tree structure whereby each node is an object representing part of the interface.  Thus, the DOM 210 may comprise a model of the interface objects of the interfaces the interface provider 204 provides, such that the model may be utilized to determine classifications for the objects within the model.  The integration code generator 202 may utilize various heuristics, machine learning, keyword searches, regular expressions, digital image recognition, and/or artificial intelligence classification algorithms to classify the objects in the DOM 210.  In some examples, the classification method may additionally involve a distance function. For example, a keyword search may find not only exact matches but may find and/or rank inexact matches based on closeness to the keyword; for example a keyword search for the search string "ha" may also return "hat," noting that it has a distance of one because one letter is not an exact match to the search string. After classification of the objects, certain functionalities of the initial interface 206 and/or the set of candidate interfaces 212 objects may be identified. Furthermore, see paragraph [0106] and figure 2 (and related paragraphs)).   		identifying, from the plurality of nodes, a group of related branches   	of nodes on a particular level within the hierarchical structure of the DOM   	tree (see paragraph [0040], the integration code generator 102 may analyze the first interface 104 as well as the set of first elements 120 in order to classify and/or identify the set of first elements.  For example, the integration code generator 102 may analyze various elements of the first interface 104 (e.g., such as the source/software code of the first interface 104, the DOM of the first interface 104, and/or intercepted the DOM 210 is a hierarchical model in a tree structure whereby each node is an object representing part of the interface.  Thus, the DOM 210 may comprise a model of the interface objects of the interfaces the interface provider 204 provides, such that the model may be utilized to determine classifications for the objects within the model.  The integration code generator 202 may utilize various heuristics, machine learning, keyword searches, regular expressions, digital image recognition, and/or artificial intelligence classification algorithms to classify the objects in the DOM 210.  In some examples, the classification method may additionally involve a distance function. For example, a keyword search may find not only exact matches but may find and/or rank inexact matches based on closeness to the keyword; for example a keyword search for the search string "ha" may also return "hat," noting that it has a distance of one because one letter is not an exact match to the search string. After classification of the objects, certain functionalities of the initial interface 206 and/or the set of candidate interfaces 212 objects may be identified. Furthermore, see paragraph [0106] and figure 2 (and related paragraphs)).   		extracting, for each branch in the group of related branches of   	nodes, features associated with character arrangements that appear in one   	or more web elements associated with the branch (see paragraphs [0106]-[0112], extraction of option elements in a user interface. Algorithm takes as input a first interface, a first button, and a second button, and identifiers for a particular element value, label, and digital image on the first interface, and a method for detecting the item elements on the second interface (as described in the present disclosure). 1 On the first interface, engage the first button and inspect the second interface. Define the "subject node" of the first interface as the lowest common ancestor of the particular element value, digital image, label and first button elements on the first interface.  2) Interact with an "interactable" element in the first interface (as determined by a classifier (e.g., a heuristic)) and engage the first button again. a. If no more interactable elements remain, move to step 5. 3) If a new item element appears and its characteristics (e.g., label, The integration code generator 202 may utilize various heuristics, machine learning, keyword searches, regular expressions, digital image recognition, and/or artificial intelligence classification algorithms to classify the objects in the DOM 210.  In some examples, the classification method may additionally involve a distance function. For example, a keyword search may find not only exact matches but may find and/or rank inexact matches based on closeness to the keyword; for example a keyword search for the search string "ha" may also return "hat," noting that it has a distance of one because one letter is not an exact match to the search string. After classification of the objects, certain functionalities of the initial interface 206 and/or the set of candidate interfaces 212 objects may be identified) and   		determining, using at least a first machine learning model, an order   	of a set of selectable options associated with different service providers   	appearing on the webpage based on the features extracted for each branch   	in the group of related branches of nodes (see paragraphs [0017], [0049], [0052], [0098], [0105]-[0106], [0116], [0118], [0122], based upon the determination, the integration code generator may generate integration code that models the elements of the various interfaces.  In some examples, the integration code may be executable code that performs a customization process.  In some examples, the integration code may comprise functions that allow an entity to streamline customization processes within one or more interface providers.  As an illustrative example, the interface provider may be a cinema reservation service. Continuing with this example, the first interface may be a seat customization interface, comprising options selectable through the option selection element such as seat preference, heat preference, food preference, and/or variations thereof, which may be added with the element reading "Button 1." Continuing with this example, the second interface may be an interface that, through the interface elements, displays chosen options.  Continuing with this example, the integration code generator may analyze and perform various processes with the interfaces of the cinema reservation service to determine integration code to reserve a movie with food and Examiner notes: providers have been interpreted as different option of services (e.g. cinema, food, drink)).  	With respect to claim 8, the claim is directed to a method that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above. Examiner notes: it is noticed some differences between independent claim 1 and claim 8 in regards the language. Independent claim 1 uses a DOM’s branches and independent claim 8 uses DOM’s tags. One skilled person in the art would know that DOM stands for Document Object Model and includes programming interface HTML and XML documents. DOM is a way to represent a webpage in a structured hierarchical way so that it will become easier for programmers and users to glide through the document. With DOM, we can easily access and manipulate tags, IDs, classes, Attributes, or Elements using commands or methods provided by the Document object. Therefore, these group of branches/nodes inherently teaches in the same manner a group of tags. Magureanu in figure 2 shows DOM 210 and paragraph [0049] indicates the hierarchical model in a tree structure where each node represent an object in the interface (i.e. parent-child structure).With respect to claim 9, Magureanu teaches further comprising:  	performing an action to the webpage based on the determined order of the set of web elements appearing on the webpage (see paragraph [0049], the integration code generator 202 may receive the initial interface 206 through the network 208.  The integration code generator 202 may select various user interface elements of the initial interface 206 to produce the set of candidate interfaces 212.  The integration code generator 202 may analyze the set of candidate interfaces 212, as well as various elements of the initial interface 206, to determine the DOM 210.  In some examples, the DOM 210 is a hierarchical model in a tree structure whereby each node is an object representing part of the interface.  Thus, the DOM 210 may comprise a model of the interface objects of the interfaces the interface provider 204 provides, such that the model may be utilized to determine classifications for the objects within the model.  The integration code generator 202 may utilize various heuristics, machine learning, keyword searches, regular expressions, digital image recognition, and/or artificial intelligence classification algorithms to classify the objects in the DOM 210.  In some examples, the classification method may additionally involve a distance function.  For example, a keyword search may find not only exact matches but may find and/or rank inexact matches based on closeness to the keyword; for example a keyword search for the search string "ha" may also return "hat," noting that it has a distance of one because one letter is not an exact match to the search string. After classification of the objects, certain functionalities of the initial interface 206 and/or the set of candidate interfaces 212 objects may be identified).  	With respect to claim 11, Magureanu teaches further comprising:   	determining that each leaf tag in the group of sibling leaf tags includes a tag from a group of tags comprising an <iframe> tag, an <a> tag, a <button> tag, an <img> tag, and an <input> tag (see figure 2 and paragraph [0040]).  	With respect to claim 15, the claim is directed to a non-transitory machine-readable medium that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above; wherein Magureanu also teaches such a medium in figure 13 and paragraphs [0187]-[0188]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magureanu el al. (US Pub. No. 2021/0141619) in view of Sri et al. (US Pub. No. 2017/0270416 – hereinafter Sri – IDS 08/11/2021).
With respect to claim 2, Magureanu teaches wherein the operations further comprise:   	determining, for each branch in the group of related branches of nodes (see paragraph [0040], the integration code generator 102 may analyze the first interface 104 as well as the set of first elements 120 in order to classify and/or identify the set of first elements.  For example, the integration code generator 102 may analyze various elements of the first interface 104 (e.g., such as the source/software code of the first interface 104, the DOM of the first interface 104, and/or intercepted communications between a user device and the computing service) to determine information about the first interface 104.  The integration code generator 102 may analyze the structure of the first interface 104 (e.g., a DOM of the interface) to identify a set of interface element nodes.  The integration code generator 102 may pass the set of interface element nodes as input to one or more machine learning classifiers and/or heuristics in order to classify the set of interface element nodes.  The resulting set of classified interface element nodes (also referred to as a set of classified interface objects) may be organized/ranked in accordance with a likelihood of being a certain type of interface object.  For example, if an interface object having the object type of "button" is sought, the set of classified interface element nodes may be listed in order of likelihood that they are "button" objects.  Likewise, if an interface object having the object type of "radio button" is sought, the set of classified interface element nodes may be listed in order of likelihood that they are "radio button" objects. See paragraph [0049], the integration code generator 202 may receive the initial interface 206 through the network 208.  The integration code generator 202 may select various user interface the DOM 210 is a hierarchical model in a tree structure whereby each node is an object representing part of the interface.  Thus, the DOM 210 may comprise a model of the interface objects of the interfaces the interface provider 204 provides, such that the model may be utilized to determine classifications for the objects within the model.  The integration code generator 202 may utilize various heuristics, machine learning, keyword searches, regular expressions, digital image recognition, and/or artificial intelligence classification algorithms to classify the objects in the DOM 210.  In some examples, the classification method may additionally involve a distance function. For example, a keyword search may find not only exact matches but may find and/or rank inexact matches based on closeness to the keyword; for example a keyword search for the search string "ha" may also return "hat," noting that it has a distance of one because one letter is not an exact match to the search string. After classification of the objects, certain functionalities of the initial interface 206 and/or the set of candidate interfaces 212 objects may be identified. Furthermore, see paragraph [0106] and figure 2 (and related paragraphs)).   	Magureanu is silent to disclose a plurality of n- grams that appear in a portion of the programming code associated with the branch; and determining a count of each of the plurality of n-grams that appear in the portion of the programming code, wherein the extracted features comprise the determined counts for the plurality of n-grams.  	However, in an analogous art, Sri teaches a plurality of n- grams that appear in a portion of the programming code associated with the branch; and determining a count of each of the plurality of n-grams that appear in the portion of the programming code, wherein the extracted features comprise the determined counts for the plurality of n-grams (see paragraph [0057]-[0059], [0079], Some examples of the features that may be generated from the text-based processing of the session string include, but are not limited to, any combinations of words features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, sequence of Web page visits, time spent on particular Web pages, and the like. The text vectorization may be performed using at least one of binary vectorizer, count vectorizer, Term frequency Inverse document frequency (TFIDF) vectorizer, or hash vectorizer at word or character level. Text vectorization may involve custom vectorization, where the unigram tokens may generated using combinations of one or more groups of unigrams based on user configured combinations of features in a preprocessing step, and these further may be vectorized using a unigram vectorizer to generate relevant features.  A number of features may be reduced by using an appropriate feature selection method, such as mutual information, Principal Component Analysis (PCA), Singular Value Decomposition (SVD), Chi-square, Gain ratio, Gini index, and the like.  The reduced set of features may then used to build a prediction model configured to facilitate prediction of customer intentions or prediction of any other response variables related to the customer).
With respect to claim 3, Sri teaches wherein the operations further comprise applying a term frequency-inverse document frequency function to the counts (see paragrahs [0057]-[0059], the processor 302 may be configured to perform text vectorization using at least one of binary vectorizer, count vectorizer, Term frequency Inverse document frequency (TFIDF) vectorizer, or hash vectorizer at word or character level.  In some embodiments, the processor 302 may be configured to perform association mining to determine association between tokens.  For example, the processor 302 may be configured to compute text similarity scores such as edit distance, Levenshtein distance, cosine distance between (1) each page and previous n.sup.th page; (2) each page category; and (3) previous n.sub.th page category and each session and previous n.sup.th session to determine association there between.  Thereafter, the processor 302 may be configured to perform custom vectorization, where the unigram tokens may be generated using combinations of one or more groups of unigrams based on user configured combinations of features in a preprocessing step, With respect to claim 4, Sri teaches wherein the plurality of n-grams are trigrams (see paragraphs [0057]-[0059], some examples of the features that may be generated from the text-based processing of the session string include, but are not limited to, any combinations of words features such as n-grams, unigrams, bigrams and trigrams, word phrases, part-of-speech of words, sentiment of words, sentiment of sentences, position of words, customer keyword searches, customer click data, sequence of Web page visits, time spent on particular Web pages, and the like).    	With respect to claim 5, Sri teaches wherein the operations further comprise eliminating a subset of the plurality of n-grams based on a chi-squared test (see paragraphs [0057]-[0059], further, the processor 302 may be configured to perform text vectorization using at least one of binary vectorizer, count vectorizer, Term frequency Inverse document frequency (TFIDF) vectorizer, or hash vectorizer at word or character level.  In some embodiments, the processor 302 may be configured to perform association mining to determine association between tokens.  For example, the processor 302 may be configured to compute text similarity scores such as edit distance, Levenshtein distance, cosine distance between (1) each page and previous Chi-square, Gain ratio, Gini index, and the like.  The reduced set of features is then used to build a prediction model configured to facilitate prediction of customer intentions or prediction of any other response variables related to the customer).  	With respect to claims 18-20, the claims are directed to a non-transitory machine-readable medium that corresponds to the system recited in claims 2-4, respectively (see the rejection of claims 2-4 above). Examiner notes: count vs frequency is interpreted to be the same (e.g. a number).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Magureanu el al. (US Pub. No. 2021/0141619) in view of Dereszynski et al. (US Pub. No. 2017/0300966 – hereinafter Dereszynski).
  	With respect to claim 6, Magureanu is silent to disclose wherein the first machine learning model is configured to determine, for each branch in the group of related branches of nodes, a likelihood that the branch is associated with a first selectable option from a plurality of selectable option candidates based on the extracted features, and wherein the first machine learning model is trained to produce outputs having a false-negative rate below a first predetermined threshold.  	However, in an analogous art, Dereszynski teaches wherein the first machine learning model is configured to determine, for each branch in the group of related branches of nodes, a likelihood that the branch is associated with a first selectable option from a plurality of selectable option candidates based on the extracted features, and wherein the first machine learning model is trained to produce outputs having a false-negative rate below a first predetermined threshold (see abstract, paragraphs [0005], [0054], [0084]-[0085], [0157], [0186]-[0187], [0191], [0193] and figures 9-10, 52A-E (e.g. prediction model, i.e. machine learning model), in the prediction subsystem, predictions are made on one or more observed actions of a user.  The predictions can be evaluated when all of the actions of the user have been observed and stored. The function outcomeP ( ) receives as arguments, the prediction function, the incomplete data d, and the complete data D and returns an outcome o that has one of the following four values: (1) TP, true positive; (2) TN, true negative; (3) FN, false negative; and (4) FP, false positive.  The meanings of these four possible values for the outcome are detailed in expression 5210 in FIG. 52A. The true positive rate ("TPR") is the ratio of true positive outcomes to the total number of predictions that, were the model fully accurate, would have the value 1 5211.  The false positive rate ("FPR") is the ratio of the number of false positive outcomes to the total number of predictions that, were the predictive model fully accurate, would have 
  	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claim 6, respectively (see the rejection of claim 6 above. Examiner notes: Examiner rejected the claim based on the analogy provided for claim 8 above (branches/node vs leaf). Payment options has been interpreted as different providers as disclosed by Magureanu in paragraph [0049]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Magureanu el al. (US Pub. No. 2021/0141619) in view of Howes et al. (US Pub. No. 2011/0173569 – hereinafter Howes).  	With respect to claim 10, Magureanu is silent to disclose wherein the operations further comprise:   	shortening, for each leaf tag in the group of sibling leaf tags, a uniform resource locator (URL) address included in the leaf tag.  	However, in an analogous art, Howes teaches wherein the operations further comprise:   	shortening, for each leaf tag in the group of sibling leaf tags, a uniform resource locator (URL) address included in the leaf tag (see paragraph [0021], URL shortening).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Magureanu’s teaching, which integrates code providing various technological advantages, such as the ability for a user device to streamline interactions with service providers without having to burden the user with navigating potentially complex interfaces of the service providers, by shortening a uniform resource locator (URL) as suggested by Howes, as Howes would provide a way to split out links that are easier to share, this also helps to track traffic much better.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Magureanu el al. (US Pub. No. 2021/0141619) in view of Borohovski et al. (US Pub. No. 2016/0127410 – hereinafter Borohovski).  	With respect to claim 12, Magureanu is silent to disclose further comprising:   	determining that the group of sibling leaf tags share a common programming code structure.  	However, in an analogous art, Borohovski teaches further comprising:   	determining that the group of sibling leaf tags share a common programming code structure (see claim 4, wherein the DOM differencing engine is further configured to instruct the processing system to: select one auditable element to .
Allowable Subject Matter
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 7 is not taught by any prior reference found through search. The primary reason for allowance of the claim in this case, is the inclusion of the limitations “wherein the operations further comprise: determining, for a first branch in the group of related branches of nodes using the first machine learning model, a first associated payment option based on features extracted from the first branch; and verifying, using a second machine learning model, that the first branch is associated with the first payment option, wherein the second machine learning model is trained to produce outputs having a false-positive rate below a second predetermined threshold.” which are not found in the prior art of record.
   	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 14 is not taught by any prior reference found through search. The primary reason for allowance of the claim in this case, is the inclusion of the limitations “determining, for a first leaf tag in the group of sibling leaf tags using the first machine learning model, a first associated payment option based on features extracted from the first leaf tag; and verifying, using a second machine learning model, that the first leaf tag is associated with the first payment option, wherein the second machine learning model is trained to produce 4846-5304-1079 v.1-39-Attorney Docket No.: 70481.2700US01 OCP.D2020.100739.US1 outputs having a false-positive rate below a second predetermined threshold.” which are not found in the prior art of record.
   	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 16-17 are not taught by any prior reference found through search. The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein the operations further comprise: receiving, from the webpage, a transaction request; and assessing a risk of the transaction request based on the determined order of the set of payment options appearing on the webpage” and “wherein the operations further comprise: determining that a position of a particular payment option on the webpage is different from a predetermined position; and in response to determining that the position of the particular payment option in the webpage is different from the predetermined position, transmitting, to a user device, an alert comprising a network address associated with the webpage.” which are not found in the prior art of record.
   	Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Barrett et al. (US Pub. No. 2021/0216334) discloses a first path associated with a first interface of a first provider is determined, with the first interface being of a first type.  A second path associated with a second interface of the first provider is determined, with the second interface being of a second type.  The first path is determined to be a mismatch to the second path.  A third path corresponding to an additional interface of the first type is obtained from a second provider.  A dictionary is generated based on the third path matching the first path.  Vectors corresponding to the first and second types are generated based on the dictionary.  A machine learning algorithm is trained based on the vectors with the first and second types as a ground truth values (see abstract).
  	Barrett et al (US Pub. No. 2021/0141499) discloses a first interface having a control object that is associated with a first option and a second option is launched.  The control object is engaged at a first time to select the first option.  A first set of differences between a first current state of the interface and a preconfigured state of the first interface is determined.  The control object is engaged at a second time to select the second option.  A second set of differences between a second current state of the interface and the preconfigured state of the first interface is determined. Integration code that, upon execution by a client device, causes the client device to modify a second user interface is generated based on the first set of differences or the second 
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192